Citation Nr: 1747398	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-35 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318. 


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to July 1968.  The Veteran died in July 2004, and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Nashville, Tennessee currently has jurisdiction over the claim.  

In her December 2013 substantial appeal, the Appellant requested a Travel Board hearing.  In a May 2014 response to hearing related correspondence mailed to her in December 2013, the Appellant withdrew her request for a Board hearing.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (e) (2017).  

The Appellant initiated a claim for entitlement to service connection for the Veteran's cause of death in August 2011.  The RO denied the claim in the December 2011 rating decision.  In her May 2012 notice of disagreement (NOD) and subsequent statements, the Appellant stated she did not disagree with the RO's conclusion that the cause of death was not service connected.  Rather, the Appellant stated her claim was based on the laws allowing for DIC benefits when the Veteran's died from a non-service-connected disability and was receiving VA compensation for a service-connected disability rated totally disabling for at least 10 years immediately before death.  Given the Appellant's own statements, the Board has characterized her claim as the above-noted issue. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran was not in receipt of, or entitled to receive a total disability rating for 10 continuous years immediately prior to his death.  

2.  The Veteran was not continuously rated as totally disabled since service and for the five-year period immediately preceding his death. 

3.  The evidence of record does not reflect that the Veteran was a former prisoner of war. 


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

As will be discussed in further detail below, the Appellant's claim for entitlement to DIC benefits, pursuant to 38 U.S.C.A. § 1318, is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any need for further consideration of the VCAA.



Legal Criteria

VA law provides that if a Veteran's death is not determined to be service connected, a surviving spouse may still be entitled to DIC benefits.  Under 38 U.S.C.A. § 1318 (a), benefits are payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service connected if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was: 1) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; 2) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or 3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174 (h)(2); (6) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22 (b).  



Factual Background and Analysis

Initially, the Board notes the Appellant, in her May 2012 NOD and subsequent statements, specifically stated she did not disagree with the RO's conclusion that the Veteran's causes of death were not service-connected.  As such, the claim of entitlement to direct service connection for the Veteran's cause of death was not appealed and, therefore, not before the Board for adjudication.  Thus, the only issue to resolve is whether the Appellant meets the criteria for a DIC claim under 38 U.S.C.A. § 1318.  

A review of the record reveals the Veteran was permanently retired by the Air Force Medical Board in June 1968, as permanently disabled due to his diagnosis of adenocarcinoma of the colon with suspected metastases to the body of the stomach and retroperitoneum.  A 1968 VA rating decision granted service connection at 100 percent for the colon cancer.  In August 1979, the RO reduced the rating to 0% as a July 1979 VA examination showed no residual disability resulting from the adenocarcinoma of the colon. 

The death certificate indicates the Veteran died in July 2004.  At the time of his death, the Veteran was service-connected as non-compensable for adenocarcinoma of colon with metastases, hiatal hernia, simple fracture of nasal septum, and residuals of fracture of the left 5th metacarpal.  However, none of the service-connected disabilities were rated as 100 percent disabling.  In fact, the record shows the Veteran's disabilities were rated as non-compensable since the August 1979 rating decision, more than 20 years prior to the Veteran's death.  As such, it is clear that the Veteran was not receiving or entitled to receive compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death.  Nor was he receiving or entitled to receive compensation for a service-connected disability that was rated by VA as totally disabling continuously since his release from active duty and for at least 5 years immediately preceding death.  Additionally, there is no evidence showing the Veteran was a former prisoner of war.  Furthermore, it has not been shown nor has it been alleged that the Veteran was "entitled to receive" compensation for a service-connected disability rated totally disabling under any of the circumstances listed under 38 C.F.R. § 3.22 (b) for the appropriate time requirements.

To support her claim that the Veteran was rated as totally disabled, she submitted Air Force records dated July 1983, March 1985, and January 1991indicating the Veteran was permanently retired for 100 percent permanent physical disability.  Unfortunately, this evidence falls short on two counts.  First, 38 C.F.R. § 3.22, which implements 38 U.S.C.A. § 1318, specifically requires the total disability rating to be a rating proffered by VA. The records the Appellant submitted are from the Department of the Air Force, not VA.  The VA evidence of record shows the RO reduced the disability rating of the colon cancer from 100 percent to non-compensable in its August 1979 rating decision.  Indeed, the record shows the Veteran appealed that rating decision and the RO issued a statement of the case (SOC) in December 1979 continuing the reduced disability rating.  The Veteran did not appeal the SOC.  Second, even assuming the Air Force records proved the Veteran was rated as totally disabled, the latest record is dated January 1991, three years short of the 10 year period immediately preceding the Veteran's death in 2004.  The Appellant has not submitted any evidence showing  any of the Veteran's service-connected disabilities rated as 100 percent disabling in 1994, and the Board has not found such evidence in the record.  As such, while the Appellant may be correct in stating that the Department of the Air Force classified the Veteran as 100 percent permanently retired due to a permanent physical disability, the Board is bound by 38 C.F.R. § 3.22 to consider only VA's ratings of the Veteran's service-connected disabilities.  

In light of the above, the Board concludes that the Appellant's claim for Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 must be denied.  Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 is denied.






______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


